Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/2/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-16 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “a bearing that is placed between one end portion of the output shaft and the housing”.  This means said a bearing is at either between upper end of output shaft and housing, or between lower end of output shaft and housing.  There is no such bearing.  See example in Fig. 14 that a bearing 49 is at inside of the housing 42.  MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond.  It is vague and indefinite which feature the claim is pointing to. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NOWAK et al (US 20170082017 A1).
As for claim 1, NOWAK discloses an actuator configured to drive a boost pressure control valve of a supercharger (preamble, effect of intended use), the actuator comprising:
an electric motor (54);
an output shaft (32);
a speed reducer (46, Fig. 3) [0039] that is configured to reduce a speed of rotation outputted from the electric motor and transmit the rotation of the reduced speed to the output shaft;
a rotational angle sensor [0029, 0042] that is configured to sense a rotational angle of the output shaft;
a housing (36, 42, Figs. 1-3) that receives the electric motor and the speed reducer and supports the output shaft; and
a wiring holder member (64) [0042] that is a separate member formed separately from the housing while the wiring holder member integrally holds:
a sensing device (76) of the rotational angle sensor; and 
an electric wiring (“terminals”) [0042] of the electric motor and an electric wiring (inherent as arranged on CB 72) of the sensing device (see note below), 
wherein: the housing includes a first housing segment (42) and a second housing segment (36) which are fixed together, 
wherein each of the first housing segment and the second housing segment is formed integrally  in one-piece (“all parts that are necessary to be complete”);
one end portion of the output shaft 32) extends through the second housing segment (36) and projects to an outside of the housing [0038];
the second housing segment includes a connector insertion hole (80) that extends through the second housing segment from an inside to an outside of the second housing segment; and
the wiring holder member forms a connector (78, Fig. 2) [0042] that receives an end portion of the electric wiring of the electric motor and an end portion of the electric wiring of the sensing device and projects from the inside to the outside of the housing through the connector insertion hole (80) of the second housing segment (Fig. 1).
Note that claim does not further require details of electric wiring.  Since “terminals” of the wiring holder member connect the electric motor and the sensing device 76 is arranged on CB 72 with pins as shown in Fig. 2, there are connections by certain electric conductors, i.e., wirings of the electric motor and the sensing device.  
Furthermore, it is notoriously old and well known in the art to a person of ordinary skill in the art to have the circuit board 72 has wiring for connection between components on the board by printed circuits or conductors (official notice - refer “prior art made of record”).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have claimed electric wirings of the electric motor and the sensing device, for electric connections in the circuit board. 

As for claim 11, NOWAK teaches the actuator according to claim 1 is to control waste gate valves, that [0004] a turbocharger serves to increase the boost pressure and thus to increase the power of the internal combustion engine. The pressure that can be generated is always a function of the exhaust gas quantity conveyed due to the turbine wheel being coupled with the compressor wheel.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the one end portion of the output shaft is configured to be fixed to an actuator lever (28, Fig. 1) [0030, 0038] that is configured to transmit an output of the actuator to the boost pressure control valve. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NOWAK in view of KAGAWA et al (US 20180058709 A1).  
As for claim 2, NOWAK failed to teach the actuator according to claim 1 wherein: the connector includes a fitting portion that is fitted into the connector insertion hole; one of the housing and the wiring holder member includes a positioning hole; and the other one of the housing and the wiring holder member has a positioning projection that is fitted into the positioning hole.  KAGAWA discloses a fitting portion such that one of housing (2) and wiring holder member (34) includes a positioning hole (21); and the other one of the housing and the wiring holder member has a positioning projection (34a) that is fitted into the positioning hole.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for secure coupling. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over NOWAK in view of Major et al (US 20180358860 A1).  
As for claim 8, NOWAK failed to discloses the actuator according to claim 1 comprising a seal member that is placed in a gap between two planar surfaces of the housing and of the wiring holder member to surround the connector in a view taken in an inserting direction of the fitting portion into the connector insertion hole, wherein the seal member is clamped and is compressed between the housing and the wiring holder member.
Major discloses a seal member (O-ring 116, Fig. 11) that is placed in a gap between two planar surfaces of the housing and of the wiring holder member to surround the connector in a view taken in an inserting direction of the fitting portion into the connector insertion hole, and since O-ring is known as elastic material, it is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the seal member is clamped and is compressed between the housing and the wiring holder member [0043], for sealing.  
As for claim 9, NOWAK failed to teach the actuator according to claim 1, comprising a seal member that is shaped in a ring form and is placed in a gap, which is shaped in a ring form and is located between an inner wall of the connector insertion hole and the fitting portion, wherein the seal member is clamped and is compressed between the inner wall of the connector insertion hole and the fitting portion.  
Major discloses a seal member (O-ring 116, Fig. 11) that is shaped in a ring form and is placed in a gap, which is shaped in a ring form and is located between an inner wall of connector insertion hole and fitting portion, wherein the seal member is clamped and is compressed between the inner wall of the connector insertion hole and the fitting portion [0043].  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for sealing.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NOWAK in view of HAYASHI (US 20150236570 A1).  
As for claim 10, NOWAK failed to teach the actuator according to claim 1 comprising a bearing that is placed between one end portion of the output shaft and the housing, wherein the wiring holder member overlaps with the bearing in a view taken in an axial direction.  
HAYASHI discloses (best see Fig. 4) a bearing (42) that is placed between one end portion of the output shaft and the housing, wherein the wiring holder member (80) overlaps with the bearing in a view taken in an axial direction [0066].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for inherent effect of smaller diameter.  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 12 has extra features over claims 1-2 and 8-11.  

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Printed circuit board (PCB) for claim 1 rejection.    
US 6424061 B1, PCB 11 in Fig. 3. 
US 6348752 B1, PCB 336 in Fig. 5. 
US 6107713 A, PCB 22 in Fig. 3.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834